Response to Arguments
1.	In accordance with the AFCP 2.0 program, the after final amendment submitted on 06/14/2022 has been considered by the examiner. However, the amendment would not overcome the rejections, and therefore it is not entered.
2.	Applicant has amended claims 1 and 17. Applicant further argues that the cited reference does not disclose the limitations “reflected signals caused by the light of the plurality of first light emitting units are respectively received by the plurality of photosensitive elements at the plurality of first positions in the first light emitting array, and a set of first reflected light signals corresponding to the plurality of first light emitting units are obtained; and the fingerprint identification is performed based on the set of first reflected light signals and distances between the plurality of first positions and the plurality of first light emitting units by the processor” recited in claim 1 and similarly recited in claim 17. In addition, applicant further argues that “As acknowledged on page 17 of the Office Action, Yamazaki discloses one-to-one correspondence of the light emitting element and the photosensitive element. However, the amended claim 1 recites, receiving by a plurality of photosensitive elements, reflected signals from the first light emitting unit as a plurality of light signals, and performing identification based on the plurality light signals and distances between the plurality of the photosensitive elements and the first light emitting unit. That is, the amended claim 1 recites, a one-to-many correspondence of the light emitting element and the photosensitive elements”.
The examiner respectfully disagrees with applicant’s arguments. First of all, on page 17 of in the most recent Final office action, the examiner cited Yamazaki’s Fig. 4 as an example, which teaches one-to-one correspondence of the light emitting element and the photosensitive element. However, Yamazaki’s Fig. 5 further teach different arrangements of one-to-many correspondence light emitting element and photosensitive element, wherein the R, G, and B light emitting elements 211, 212, and 213) are controlled to emit light sequentially, and the light sensing elements are configured to receive the light emitted from the R, G, and B light emitting elements and reflected by a user finger. 

    PNG
    media_image1.png
    617
    1427
    media_image1.png
    Greyscale

Yamazaki’s Figs. 5A-5C
Regarding the limitation “distances between the plurality of first positions and the plurality of first light emitting units”, according to [0059] of the specification, applicant discloses “…… perform the fingerprint identification based on the distances between the plurality of positions where the photosensitive elements 1132 are located and the light emitting unit 1131 and the plurality of reflected light signals. For example, a “distance” herein refers to a distance between a light emitting unit that is currently emitting light during detecting and a photosensitive element for detecting the light emitted from the light emitting unit. For example, as shown in FIG. 1B, at a certain time during detecting, if the second light emitting unit 1131 of the upper row is set to emit light, the “distance” herein refers to the distance between each photosensitive element 1132 in the light emitting array 113 and the light emitting unit 1131 that is emitting light. For example, at another time during detecting, another light emitting unit can be set to emit light, and the “distance” herein is the distance between each photosensitive element and the another light emitting unit that is emitting light”. The “distance” was not given any special definition in the application as filed and therefore is interpreted under a broadest reasonable interpretation. Therefore, Yamazaki teaches the limitations “performing a fingerprint identification based on the plurality of first reflected light signals and distances between the plurality of first positions in the first light emitting array and the at least one first light emitting unit” recited in claim 1 and similarly recited in claim 17 under a broadest reasonable interpretation and in light of the specification.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691